 PICKLE BILL'S, INC413PickleBill's,IncandHotel,Motel,Restaurant Em-ployeesand BartendersUnion Local No 10, AFL-CIO Case 8-CA-9453June 7, 1976DECISION AND ORDERBy MEMBERSFANNING, PENELLO, AND WALTHEROn January 28, 1976, Administrative Law JudgeJoel A Harmatz issued the attached Decision in thisproceeding Thereafter, General Counsel filed excep-tions and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order 2made between violations of Section 8(a)(4) and othersections of the ActChildren's Baptist Home of South-ern California,215 NLRB 303 (1974)It is questionable whether we remedy the 8(a)(4)violation here or merely provide a remedy for themanner in which that section was violated The Re-spondent is required to reinstate employees it dis-charged in violation of Section 8(a)(4), but those dis-chargeswereonly incidental to its unlawfulobjective-to prevent employees from invoking theBoard's processes That objective, unaffected by theRemedy and Order, is secured for the Respondent bythe decision to exercise only partial jurisdictionThe Respondent, once having exceeded the limitsof our discretionary tolerance, should not be allowedrefuge behind standards which are justifiable only asa means of better effectuating the purpose of the Actin protecting the rights of employees I would findthat the Respondent violated Section 8(a)(1) and (3)as well as Section 8(a)(4) Similarly, I would assertjurisdiction in the representation case now pendingDECISIONORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Pickle Bill's, Inc, Cleve-land,Ohio, its officers, agents, successors, and as-signs, shall take the action set forth in the Adminis-trative Law Judge's recommended OrderMEMBER FANNING, concurring and dissenting in partIagree that the Respondent has violated Section8(a)(4) of the Act and that the majority properly as-serts jurisdiction to that extent despite our discretion-ary jurisdictional standardsHowever, as I indicatedinmy dissenting opinion inRobert Scrivener d/b/aA A Electric Co,177 NLRB 504 (1969), once wehave reached beyond our discretionary standards, weshould assert our jurisdiction to the fullest Nor am Ialone in questioning the validity of the distinctionThe General Counsel incorrectly states that the Boards decision inChildren's Baptist Home of SouthernCalifornia215 NLRB 303(1974), over-ruledRobert Scrivener d/b/a A A ElectricCo177NLRB 504 (1969)which involved the protection of Board processes as does the present caseAs the Administrative Law Judge correctly stated,Children's Baptistdid notinvolve the question of protecting Board processes,but stands for the prop-osition that the Board will assert jurisdiction with respect to unfair laborpractices committed by an employer while covered by our jurisdictionalstandards,even though those standards are subsequently modified in othercases which,if applied to this Employer,would remove him from our stan-dardsThus,inChildren's Baptistwe carefully limited any reversal ofScrivenerto the facts presented inChildren s Baptist2No exceptions were filed by the RespondentSTATEMENT OF THE CASEJOEL A HARMATZ, Administrative Law Judge This casewas heard in Cleveland, Ohio, on December 16, 1975, upona charge filed on September 15, 1975, and a complaintissued on October 30, 1975, alleging that Respondent inde-pendently violated Section 8(a)(1) of the Act by threaten-ing to withdraw employment privileges if employees desig-nated a union as their representative, by requestingemployees to publicly express their preferences on unionrepresentation, and by coercively interrogating employees,and further violated Section 8(a)(1), (3), and (4) of the Actby discharging employees Irene Minko and Linda Clinganbecause of their union activities and/or because they gavetestimony under the Act In its duly filed answer, Respon-dent denied that any unfair labor practices were commit-tedAfter close of the hearing, briefs were filed by theGeneral Counsel and the RespondentUpon the entire record in this case, including my obser-vation of the witnesses while testifying and their demeanor,and upon consideration of the posthearing briefs, I herebymake the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is an Ohio corporation with a place of busi-ness located in Cleveland, Ohio, from which it is engagedin the operation of a restaurant During the calendar year1974, a representative period, Respondent derived grossrevenues from said retail operation in an amount exceeding$224,000, and received seafood products directly frompoints outside the State of Ohio, in excess of $500, while224 NLRB No 53 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchasing liquor valued in excess of $9,000 from the Stateof Ohio, of which in excess of $4,500 was received by theState of Ohio directly from distilleries located outside theState of Ohio Also in connection with said operation, dur-ing 1974, Respondent contracted for and received the serv-ices of various nationally known entertainers, for whichthey were paid in excess of $4,000, which entertainers aredomiciled in States other than the State of OhioRespondent contends that the instant complaint shouldbe dismissed on jurisdictional grounds, inasmuch as theforegoing commerce facts fail to meet the Board's self-im-posed jurisdictional standard for retail enterprises There isno dispute, and I find, that Respondent does not meet theBoard's discretionary standard relevant to the business op-erations involved here l On the other hand, the volume ofannual purchases of goods and services by Respondent,having an interstate origin, is of greater thande mmimisamount, and suffices to evidence an impact upon and aneffect on interstate commerce to bring Respondent's opera-tions within the authority conferred by Congress upon theBoard under this Act Thus, while the Respondent is withinreach of the Act insofar as the Board's statutory authorityis concerned, the Board has exercised its discretion pur-suant to Section 10(c) of the Act so as to, in effect, placeRespondent within that class of employers over which theBoard will not normally assert jurisdictionNonetheless, the General Counsel argues that since legaljurisdiction is established in this case "Public policy re-quires the Board to assert jurisdiction for the purpose ofremedying the Respondent's unlawful interference with thestatutory right of all employees freely to resort to and par-ticipate in the Board's processes "Robert Scrivener, d/b/aA A Electric Co,177 NLRB 504 (1969) 2On authority ofScrivener, supra,I find in agreement withthe General Counsel, that the .,licies of the Act would beeffectuated by an assertion of jurisdiction, at least withrespect to the allegations that Irene Minko and Linda Clin-gan were discharged for reasons proscribed by Section8(a)(4)However, an entirely different issue is raised by theclaim that jurisdiction ought be asserted with respect to theremaining allegations of independent 8(a)(1) and (3) viola-tions, which on their face are collateral to any impairmentof Board processes on the Respondent's partInScrivener, supra,the Board, while entertaining the8(a)(4) allegations against an employer who did not fallwithin jurisdictional standards, declined to assert jurisdic-tion over the "alleged independent and unrelated viola-tions of Section 8(a)(1), (3) and (5) of the Act," electinginstead to adhere to established jurisdictional standardswith respect to such matters 3 Accordingly, the Board dis-missed all allegations of the complaint on jurisdictionalgrounds, other than that warranting consideration ofwhether the employer unlawfully interfered with employeeaccess to Board processes'SeeCarolina Supplies & Cement Co122 NLRB 88 (1958)2 Enforcement denied on other grounds at 435 F 2d 1296 (C A 8 1971)3Member Fanning, dissenting, would have asserted jurisdiction overthese allegations as well, stating "Once the Board asserts jurisdiction pub-lic policy requires the fullest exercise thereof in order to protect employeesfrom any conduct which is unlawful under the Act 177 NLRB 504, 505(1969)Urging a disregard of the limited scope of the Board'sholding in that case, the General Counsel cites a subse-quent decision,Children's Baptist Home of Southern Cali-fornia,215 NLRB 303 (1974), and apparently interpretsthat case as modifyingScrivener'sdistinction between8(a)(4) allegations and other alleged unfair labor practicesunrelated to the protection of Board processes As theGeneral Counsel correctly observes, inChildren'sHome,the Board did in fact refer to the distinction made inScri-veneras of questionable validity However, in doing so, theentire thrust of the of the Board's position was linked inex-tricably to the factual situation with which it was confront-ed in that case There, unlikeScrivenerand indeed the in-stant case, the employer committed the alleged unfair laborpractices at a time when the Board's discretionary standardwas satisfied by the employer's operations Indeed, pur-suant to an RC petition that had been filed by the employ-ees, the Regional Director had issued a direction of elec-tion, asserting jurisdiction over the employer, prior to theevents which led to the filing of charges in that case How-ever, by subsequent decision, the Board overruled priordecisions, announcing that no longer would it assert juris-diction over the type of institution involved inChildren'sBaptist HomeThus, the question which arose on the factspresented inChildren'sBaptistHomewas whether theBoard, having assured employees that their union activitieswould be protected, and the employees, having acted inreliance on such assurances and engaged in union activi-ties, could properly turn its back on them when victimizedby unfair labor practices "by declining to afford them theprotections of the Act which the Board led them to believethey enjoyed " 215 NLRB 303 (1974) Answering this ques-tion in the negative, the Board asserted jurisdiction Indoing so, it spoke toScrivener,in the following termsWhile we agree that in theScrivenercase, the Boarddistinguished between alleged 8(a)(4) violations andviolations of other sections of the Act, we question thevalidity of that distinction For, once the Board as-sures employees that their union or concerted activi-ties are protected by the Act, we feel it is highly ineq-uitable to the employees who rely on such assuranceto their alleged detriment, thereafter to decline to pro-tect them from an employer's alleged retaliatory ac-tionsTherefore, to the extent that our decision hereconflicts withScrivener,the latter is reversed [Foot-notes omitted ]Contrary to the General Counsel,Children'sBaptistHome,cannot be construed as expanding the limited hold-ing inScrivenerin broad-brushed fashion The former didnot involve the question of protecting Board processes, butstands for the proposition that the Board will assert itsauthority with respect to any and all unfair labor practicescommitted by an employer while covered by published ju-nsdictional standards, even though those standards aresubsequently modified, so as to remove the particular em-ployer from the Board's discretionary jurisdictionQuiteplainly, inChildren's Baptist Home,a majority of the Boarddeclined to endorse Member Fanning's dissenting position PICKLE BILL'S, INC415inScrivener 4Nor does the Board articulate an intention,beyond elimination of any inconsistency between the twodecisions,inotherfactualcontests,ofeliminatingScrivener'sdistinction between allegations which must beprocessed to protect Board procedures from unlawful in-cursion and others bearing no relationship to employer ac-cess to its proceduresFrom my reading ofChildren's Baptist Home,I am per-suaded that the holding therein was tailored to the preser-vation of employee equities, in cases where the Board itselfhad extended prior assurance to the employees that statu-tory protection was availableAccordingly, I find that as Respondent does not fallwithin the appropriate jurisdictional standard that hasbeen in effect since 1958,Scrivenerremains viable prece-dent insofar as it dictates dismissal of the independent8(a)(1) allegations and the 8(a)(3) allegations in the instantcomplaint which do not relate to employee freedom of ac-cess to Board processes, which the Board guarantees asagainst all employers within its lawful, statutory jurisdic-tionIITHE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer as amended at thehearing admits, and I find that Hotel, Motel, RestaurantEmployees and Bartenders Union Local No 10, AFL-CIO, herein referred to as the Union, is now, and has beenat all times material, a labor organization within the mean-ing of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The IssueWith respect to the merits, the sole issue presented in thisproceeding is whether Linda Clingan and Irene Minkowere discharged because they gave testimony under theAct in Case 8-RC-10045B BackgroundPickle Bill's is a restaurant which in the evening is oper-ated as a supper club with live entertainment There areabout 25 employees, some 15 of whom are waitresses Clin-gan and Minko, prior to their discharges, were full-timewaitressesMinko was the most senior of the full-time wait-resses and Clingan was third in seniority among that groupRespondent's president, Jerry Powell, describedMinkoand Clingan as "two of the best girls that I had "Organizational activities on behalf of the Union beganamong Respondent's employees in August 1975 5 Clinganmade the initial contact with the Union, and she, togetherwith Minko, signed and solicited union authorization cardsfrom fellow employees By August 19, the Union claimedmajority support, demanded recognition from Respondentas exclusive bargaining agent, and filed an RC petition inCase 8-RC-100454 See Member Fanning's separate concurrence inChildren's Baptist Home215 NLRB 303 (1974)5Unless otherwise indicated all dates refer to 1975Thereafter, on September 6, at a meeting with the wait-resses,JerryPowell addressed himself to the issue of unionrepresentation6Powell informed the employees that hehad heard talk about their wanting a union, and that hedidn't care oneway orthe other,but went on to indicatethat there would be certain changes made if the Unioncame in which would be disadvantageous to the employeesAs examples, Powell indicated that employees would berequired to pay taxes on the full amount of their income,including tips, that employees would no longer be able todrink on the job, 7 and that waitresses would be required tostay at their stations during the show 8 Following Powell'sremarks, a few waitresses expressed their opposition tounion representation Thereafter Liz Daley, Respondent'sday manager and an alleged supervisor,9who at the timewas admittedly curious and doubtful that the Union in factrepresented a majority, suggested that the employees havea "show of hands" on that question When Carole Pressler,a waitress, indicated that she would have no part of such avote, Daley suggested a secret ballot At this point, Powellleft the room Clmgan then told Daley that it would beunlawful to have such an election since that now was amatter within the responsibility of the NLRBMinko add-ed that since the unit included certain employees, such asbusboys and cooks, who were not present at themeeting,no such vote could be held With that, no vote was con-ducted, and the meeting endedC The Events Leading to the DischargesAbout 6 p in on Monday, September 8, the Union'sbusiness agent, John Kalnicki, telephoned Clingan askingthat she come to the union hall at 10 o'clock the nextmorning Later that same evening, Becky Schneider tele-phoned Clingan asking if she would like to work a lun-cheon at Pickle Bill's the following day 10 Clingan toldSchneider that she did not know if she would be able toobtain a babysitter,ll but suggested that, should she be6It was customary for Respondent to hold regular Saturdaynight meet-ings at which Powell would address employees concerning various problemsin the operation of Pickle Bill's There is no evidence that the question ofunion representation was discussedat anytime prior to the September 6meeting7 Pursuant to the employment practices existing on September 6, uponconclusion of the first show,at or about 10 p in, the waitresses were free toobtain cock,ails for their own consumption without charge8Also as of September 6, waitresses,while a show was in progress, wereallowed to take a breakv The General Counsel contends,and Respondent denies,that ElizabethDaleyand Becky Schneider are supervisors Schneider did not testify, andDaley, a basically untrustworthy witness, whose testimony was shifting,contradictory, and lacking in candor is discredited insofar as her testimonyconflicts with that of Minko and Clingan Based on the credited testimonyof the latter I find that Schneider and Daley, Respondent's manager andassistant manager,respectively,were supervisors within the meaning of theAct Employees were informed by Powell that both had the power to hireand fire and that their directions were to be taken as coming from PowellThey assigned work paid for deliveries, adjusted customer complaints andconsidering Powell s frequent absences from the restaurant presumablywere often called upon to exercise independent judgment in running theoperation10 Both Clingan and Minko worked regular shifts at Pickle Bill's com-mencing at 5 p in Clingan s regular shift was on Wednesday,Friday Satur-day, and Sunday Minko's normal shifts were on Thursday, Friday, Saturday, and SundayiiClingan is a widow, with five small children 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDneeded, Schneider should call her before 9 30 a in on thefollowing day and she would attempt to make arrange-ments so that she could work Schneider did not call thefollowing morning 12Also on the evening of September 8, Minko received atelephone call from Schneider, asking her to work the lun-cheon In declining to work, Minko advised Schneider thather stepsister was visiting from out-of-town and that shedidn't want to work the luncheon Schneider then saidokay, just disregard the call 13That same evening, Clingan telephoned Mmko, concern-ing her conversation with Kalmcki, and asked Minko toaccompany her to the union hall the next morning Minkoagreed to do soUpon their arrival at the union hall on September 9,Minko and Clingan were informed that there would be ahearing at the NLRB that morning on the pending electionpetitionAfter both expressed concern as to their attendingthe heating, they were taken to the office of the Union'slawyer, who offeredassurancesthat no reprisals could betaken against them They then went to the NLRB RegionalOfficeRespondent apparently received no notice that a hearinghad been scheduled for September 9 Thus, no manage-ment representative was present After unsuccessful effortsto contact Powell, the hearing was opened, and Minko andClingan, the only two employees present, were called totestifyTheir testimony apparently was required byPowell's absence and was limited to matters concerning theproprietyof the Board's asserting jurisdiction overRespondent's operationsAfter the hearing, Clingan worked her regularly sched-uled shifts on September 10, 12, and 13 Minko worked herregularly scheduled shifts on September 11, 12, and 13On Saturday, September 13, in the latter part of theirshift,while Chngan and Minko were apparently on abreak, both were summoned to meet with Powell at thebar Powell at that time told the girls that, as he had previ-ously indicated, he didn't care whether a union organizedPickle Bill's or not Powell went on to state that he alsodidn't care that the girls had not worked the luncheon, butthat he resented, in his words, according to credited testi-mony, "the fact that you lied about why you couldn't workthe luncheon and testified at the labor Board " 14 Powellthen told the two girls that they should consider this to betheir last night working at Pickle Bill's Accordingly, Clin-gan and Minko obtained their checks, cleaned their sta-tions, and left the premisesD Concluding AnalysisRespondent does not dispute that Section 8(a)(4), underestablished Board policy, is sufficiently comprehensive to12 Schneider, Respondent's manager, did not testify, and the above isbased on the entirely believable, uncontradicted testimony of Chngan13The foregoing is based on the credited, uncontradicted testimony ofMinko14The foregoing is based on the credited uncontradicted testimony ofMinko and Clingan Indeed their testimony in this respect is confirmed bythe prehearing affidavit of Liz Daleyassure protection against reprisals to employees who testifyon behalf of a union in a representation proceeding f5Nonetheless, Respondent, relying on the uncorroboratedtestimony of Jerry Powell, defends on grounds that the dis-charges were not, in the least, motivated by Minko andClingan's having testified in the representation hearing, butresulted solely from Powell's belief that they had lied inexplaining their unwillingness to work the luncheon Thus,the defense is linked critically to the credulity of Powell'sexplanation of the reason for his actin i against Minko andClingan, as summed up in the following portion of his testi-mony on direct examinationMR LEVEY What action did you take if any withregard to the firing of Irene Minko and Linda Clinganon September 13, 19759MR POWELL I terminated their employment atPickle Bill's because I believed that they lied and I hadsufficient evidence, in my opinion, that they had liedtome, and I will not put up with lying or cheating,periodFrom observation of his demeanor, and consiaeration ofhis testimony against the probabilities arising from undis-puted portions of the record, I regarded Powell as an un-trustworthy witness whose uncorroborated explanation forthe discharge is discredited 16 Instead, the entire recordpoints not only to the unlikelihood that Powell was im-pelled by a professed intolerance of prevarication, but sup-ports a strong inference that it was the testimony at thepreelection hearing which furnished the controlling impe-tus for the discharges in issue hereThus, it is conceded that waitresses were not required towork luncheons of the type that Minko and Clingan de-clined to work on September 9 17 All who testified as to thenature of the obligation of waitresses to work such lun-cheons described it as "voluntary " 18 Indeed, there is noevidence that waitresses were ever informed by any man-agement representative that they were expected to workthese luncheons, or required to furnish an excuse for refus-ing to do so From all that appears, Clingan and Minko,and any other similarly situated employee, were privilegedto decline to work such luncheons for whatever reason theychoseFurthermore, Respondent maintained no policy where-15 See, e g,Petrolane Alaska Gas Service Inc,205 NLRB 68, 75 (1973)(Dolan)16Powell at no time communicated with Minko or Chngan to examinetheir respective reasons for not working the September 9 luncheon Hissources of information in this respect were limited to Schneider and DaleyHowever, Daley testified that Minko had not lied to her and Schneider wasnot called as a witness The failure of Daley to substantiate Powell andRespondent s failure to call Schneider hardly enhance Powell's credibility1Minko without contradiction, testified that she had previously declinedto work about six of such lunches in the past18Powell, while agreeing that working the lunches is not mandatory, onexamination by his own counsel subsequently clarified his prior testimonyby relating "it's expected that if they are needed that they will work there,unless they have a good reason why notConsidered against other testimo-ny in the record, this definition seemed argumentative and self-serving, en-tirely too restrictive, and an interpretation not expressive of the ordinarymeaning given the term voluntary It is more aptly descriptive of mandatorywork condition This aspect of Powell s generally unbelievable testimonyimpressed me as an effort on his part to lend an exaggerated flavor ofseriousness to the falsehoods which he imputes to the dischargees PICKLE BILL'S, INC417by employees were on notice that a false explanation formissing work could result in discharge Nor does it appearthat any employee had ever been discharged for this reasonin the pastIn any event, there is no evidence that Clingan or Minkofalsely explained their refusal to work the luncheon inquestion here 19 In this connection, Respondent's counselcorrectly observes that the absence of such evidence is notnecessarily fatal to the defense, that is, were I to find thatPowell acted on a belief that they had However, otherthan Powell's subjective testimony, there is no independentsupport for such a finding either in logic or the testimonyAs indicated, the probabilities are to the contraryWereone to accept Powell's own testimony as to the basis for hisconclusion that the dischargees had lied, his action in ef-fecting the discharge on that alleged ground is fraught withsuspicionThus, it is entirely possible, from the factsknown to Powell, that both Mmko and Clingan could havegiven honest explanations for their refusal to work For,the notice of hearing in Case 8-RC-10045, dated Septem-ber 2, scheduled the preelection hearing for II a in onSeptember 9, the luncheon was to run from 11 a in to 3p in From all that Powell knew, it was entirely possiblethat Clingan's babysitter problem, though not interferingwith a brief appearance at the hearing, might well haveprecluded her from working until 3 p in that day At thesame time, Minko could well have considered working theluncheon as a greater inconvenience to her sharing the daywith hersister,both in terms of the time and physical ener-gy consumed, than a possibly brief appearance at anNLRB hearing Nevertheless, Powell, who professed toconsider a falsehood as a matter of grave concern, 0 andwho presumably would regard such an accusation as equal-ly serious, made no effort to explore the possibility thatMinko and Clingan may not have lied He at no timesought them out in the interest of obtaining their explana-tion for any apparent inconsistency in their whereabouts19Basedon the uncontradicted testimony of Minko and Clmgan hereto-fore set forth in the text, it is apparent that neither gave a false explanationfornot working the luncheon Contrary to the arguments made inRespondent's brief, no inference to the contrary is to be drawn from theGeneral Counsel's failure to call additional corroborating witnesses wherehis own testimony not only was uncontradicted but confirmed by the onlywitness offered by Respondent I also find no merit in the argument thatquestionable aspects of Kalnickis testimony warrants a conclusion thatMinko and Clingan had lied with respect to the luncheon Furthermore, thefailure of Minko and Clingan to defend themselves against Powell s chargeat the termination interview, that they had lied is not regarded as tanta-mount to an admission on their part that his accusation was true20 Of interest here is the testimony adduced by the Respondent fromJoanne Olsen, a former part-time waitress and the sister of Linda ClinganApparently while Olsen was employed by Respondent she had developed apattern of absences from her assigned shift, which she attempted to excusein each instance on the basis of sickness Powell suspected that Olsen hadbeen lying, and confronted her with his suspicions According to Powell stestimony, after receiving assurances from Olsen that she in fact had beensick on each occasion, he simply warned her that if he ever caught her lyingto him she would be discharged This is the only evidence that any employeehad been warned as to the possibility of discharge in the event they gave afalse explanation to justify an absenceMore significant, however, andweighing in support of a pretext finding, is the fact that in contrast withClingan and Minko, Powell did not, on the basis of his suspicions hastilydischarge part-time employee Olsen but provided the latter an opportunityto defendherselfon September 9 21 Yet, Powell would have me believe thathe acted on his suspicion, derived entirely from secondarysources, and in good faith terminated two of his most se-nior and best waitresses, all because he sensed that theyhad lied to cover a refusal to work a luncheon, which theycould decline to work for any reason they wishedBased on my general disbelief of Powell, I am persuadedthat his assertion that he terminated Clingan and Minkobecause he believed that they lied is incredible and wasseized upon as pretext to cover his resentment that Clinganand Minko had given testimony before the NLRB,22 thetrue cause of their discharges By terminating Clingan andMinko on such grounds, Respondent violated Section8(a)(4) and(1) of the ActCONCLUSIONS OF LAW1Pickle Bill's, Inc, is, and at all times material hasbeen, an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act2Hotel,Motel, Restaurant Employees and BartendersUnion Local No 10, AFL-CIO, is, andat all times materi-al has been, a labor organization within the meaning ofSection 2(5) of the Act3Respondent violated Section 8(a)(4) and (1) of theAct by discharging Linda Clmgan and Irene Minko be-cause they gave testimony in a NLRBrepresentation hear-ing4 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the ActTo remedy the unlawful discharges of Irene Minko andLinda Clingan, I shall recommend that Respondent be or-dered to offer them immediate reinstatement to their for-mer positions or, if such jobs no longer exist, to substantial-ly equivalent positions, without loss of seniority or otherrights and privileges, discharging if necessary any replace-ments, and make them whole for any loss of earnings theymay have suffered by reason of the discriminationagainstthem, by payment of a sum of money equal to the amountthat they normally would have earned from the date ofdiscrimination to the date of a bona fide offer of reinstate-ment in accordance with the Board's formula set forth inF W Woolworth Company,90 NLRB 289 (1950), with in-terest thereon at the rate of 6 percent per annum, as set21 In evaluating Powell's credibility, I have not overlooked Minko s un-contradicted testimony that when she first obtained employment at PickleBill sPowell, in connection with Minko's effort to purchase a car falselyreported to a loan company that Mmko had been employed for 1 year2It is noted that after September 9, but before the discharges, Powelladmits to a conversation with a representative of the NLRB in which he wasinformed that, based on the testimony of Clingan and Minko, his restaurantwould probably be considered as within the Board s jurisdiction Powellclaims that, though he regarded any such testimony as erroneous he wasnot upset with that but was upset solely with the fact that a hearing hadbeen held without his presence 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDforth inIsisPlumbing & Heating Co,138NLRB 716(1962)Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I issue the following recommend-edORDER23Respondent Pickle Bill's, Inc, Cleveland, Ohio, its offi-cers, agents, successors, and assigns, shall1Cease and desist from(a)Discouraging employees from giving testimony un-der the Act by discharging or in any othermannerdiscrim-inating against them because they have given testimony ina hearing conducted by the National Labor RelationsBoard(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rightsguaran-teed by Section 7 of the Act2Take the following affirmative action which is foundnecessary to effectuate the purposes and policies of theAct(a)Offer to Linda Chngan and Irene Minko immediateand full reinstatement to their former positions, withoutprejudice to their seniority and other rights and privileges,dismissing if necessary any replacements, and make themwhole for any loss of earnings resulting from the discrimi-nation against them, by payment of a sum determined inaccordance with the formula set forth in the section of thisDecision entitled "The Remedy "(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order(c)Post at its place of business in Cleveland, Ohio, cop-ies of the attached notice marked "Appendix " 24 Copies of23 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes24 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Ordersaid notice on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent's author-ized representative, shall be posted by the Respondent im-mediately upon receipt thereof, and shall be maintained byit for 60 consecutive days thereafter, in conspicuous places,where notices to employees are customarily posted Re-spondent shall take reasonable steps to insure that saidnotices are not altered, defaced, or covered by any othermaterial(d)Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewithof the National Labor Relations Board shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage our employees from givingtestimony under the National Labor Relations Act bydischarging or in any other manner discriminatingagainst them because they have given testimony in aproceeding before the National Labor RelationsBoardWE WILL NOT in any other manner interfere with,restrain, or coerce our employees in theexercise oftheir rights to self-organization, to form, join,or assistHotel,Motel, Restaurant Employees and BartendersUnion Local No 10, AFL-CIO, or any other labororganization, to bargain collectively throughrepresen-tatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargain-ing or other mutual aid or protection and to refrainfrom any and all such activities-WE WILL offer Linda Clingan and Irene Minko im-mediate reinstatement to their former jobs and we willmake them whole for any wages lostas a result of ourdiscrimination against them, plus interest at 6 percentper annumPICKLE BILL'S